Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments dated 3/29/22 have been entered. Claims 1-18 and 24-27 stand cancelled. Claims 19 and 21-24 have been amended. Claims 28-30 have been newly added.
The rejection below has been updated to reflect the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 20, 22-24, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Blinkhorn et al. (US 2008/0057283), in view of Citterio et al. (US 2014/0290474), and in view of Harpell et al. (US 4,543,286).
Regarding claims 19, 23, 28, and 29, Blinkhorn teaches a multilayer laminate comprising a central/core layer of a fiber-reinforced thermoplastic (Blinkhorn para 6, 23, 25; item 12), which may be considered to comprise ‘continuous’ fibers as the fibers have a length of 10-50 mm (1-5 cm) (Blinkhorn para 27), which anticipates the claimed fiber length set forth for the continuous fibers in claims 23 and 24. Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03. Blinkhorn further teaches that there may be ‘top’ and ‘bottom’ layers on either side of the core layer (Blinkhorn para 20), where the top/bottom layers comprise chopped glass strands bound by a thermoset material (Blinkhorn para 24). As Blinkhorn does not teach that these layers are carded or needle-punched, they may be considered ‘non-carded’ and ‘non-needlepunched’.
Blinkhorn is silent with respect to a unidirectionally oriented fiber layer in the thermoplastic core and the presence of polypropylene fibers in the top/bottom layers.
Blinkhorn and Citterio are related in the field of multilayer thermoplastic/thermoset fiber reinforced composites. Citterio teaches a fiber-reinforced composite structure with a core layer (103) which comprises an intentionally unidirectional fabric (i.e. “very specific” and “non-random” orientation) of glass fiber in a thermoplastic matrix (Citterio para 38-39), teaching that multiple layers of the fiber-reinforced thermoplastic core layer (103), particularly when there is alteration between the fibers of the layers, such as orientation, particularly advantageous mechanical properties (Citterio para 16). It would be obvious to one of ordinary skill in the art to include at least one additional unidirectionally oriented fiber reinforced thermoplastic to the core laminate of Blinkhorn as taught by Citterio because this would provide the laminate of Blinkhorn with improved mechanical properties.
Blinkhorn in view of Citterio and Harpell are related in the field of fiber web composites comprising glass fibers and a thermoset matrix. Harpell teaches a fiber web composite comprising coated high tenacity high-melting-point polypropylene fibers, glass fibers, and a thermoset matrix (Harpell col. 1, ln 43-54; col. 5 ln 48-64; col. 6, ln 17-23), noting that the coating increases adhesion between the polypropylene fibers and a matrix material, enabling them to be to be utilized in a variety of materials without loss of tenacity and modulus (Harpell col. 1, ln 43-54). Further, the polypropylene fibers of Harpell can assist with composite dimensional stability, water absorption, and chemical stability (Harpell col. 6-7, ln 65-3). Finally, Harpell teaches that preferred thermoset matrixes include polyurethanes, epoxies, phenolics, and polyesters (Harpell col. 5, ln 48-64). It would be obvious to one of ordinary skill  in the art to modify the glass and thermoset matrix layer(s) of Blinkhorn in view of Citterio to include the polypropylene fibers in a thermoset matrix, such as polyurethanes, epoxies, phenolics, and polyesters, as taught by Harpell because this would provide a composite with good adhesion between fibers and a thermoset matrix, dimensional stability, water absorbance, and chemical stability.
Regarding claim 20, Blinkhorn in view of Citterio and Harpell teachers a multilayer composite as above for claim 19. Blinkhorn further teaches that the core layer thermoplastic matrix may be polyethylene, polypropylene, polyamide, polyester, and/or styrene acrylate (Blinkhorn para 28).
Regarding claim 22, Blinkhorn in view of Citterio and Harpell teachers a multilayer composite as above for claim 19. Blinkhorn further teaches that the fibers of the core layer may be glass, wool glass, natural fibers, cellulosic fibers, metal fibers, ceramic fibers, mineral fibers, carbon fibers, graphite fibers, nanofibers, and combinations thereof (Blinkhorn para 26).
Regarding claims 24 and 30, Blinkhorn in view of Citterio and Harpell teachers a multilayer composite as above for claim 19. Blinkhorn further teaches that the fibers for the core layer may have a diameter of 8-25 µm (Blinkhorn para 27). As this range is wholly within the narrowest claimed range of 5-25 µm, it illustrates sufficient specificity for anticipation. Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Blinkhorn in view of Citterio and Harpell as applied to claim 19 above, and further in view of Michael (US 200/0051212).
Regarding claim 21, Blinkhorn in view of Citterio and Harpell teachers a multilayer composite as above for claim 19.
Blinkhorn in view of Citterio and Harpell is silent with respect to the thermoset binder being selected from polyurethane, epoxy, methacrylate, silicone, phenolic resin, polyester, and combinations thereof.
Blinkhorn in view of Citterio in view of Harpell and Michael are related in the field of fiberglass reinforced matrix resins. Michael teaches that thermoset resins which are capable of being held to a b-stage cure, such as thermosetting polyester/polyurethane blends, thermoset acrylics, thermost methacrylic acid esters and styrene (Michael para 28-29, Table 1), noting that the b-stage allows for the resin to exist in a tacky form without completing the crosslinking reaction (Michael para 27). It would be obvious to one of ordinary skill in the art to select a b-stage curable thermoset resin, such as polyester/polyurethane blends, thermoset acrylics, thermoset methacrylic acid esters, and/or combinations thereof to be the thermoset resin of Blinkhorn in view of Citterio in view of Harpell as taught by Michael because this would provide the thermoset plies with the ability to be held at a b-stage cure during manufacturing.
Response to Arguments
Applicant’s arguments, see Remarks dated 3/29/22, with respect to 112(b)/(d) rejections of the claims have been fully considered and are persuasive.  The 112(b) rejections of claims 20-24 have been withdrawn. 
Applicant's arguments filed 3/29/22 have been fully considered but they are not persuasive. 
Applicant argues on page 5 that neither Blinkhorn nor Harpell teach the newly claimed limitation requiring the core layer to comprise unidirectional fibers. It is noted that the new reference, Citterio et al. (US2014/0290474) has been brought in to cure this deficiency.
In response to Applicant’s argument on page 5 that there is no clear reason to combine Harpell with Blinkhorn, specifically pointing to the fact that Harpell is primarily concerned with a coating layer.
The Examiner respectfully disagrees. As in the above rejection, a clear nexus between the references has been supplied by the Examiner. Further, that Harpell has a different focus does not render the remainder of its teachings unobvious or moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        7/2/2022

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781